DETAILED ACTION
Claims 1-20 filed November 13th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The claim amendment filed November 13th 2020 resolves the prior 112 rejection, thus the 112 rejection is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US2006/0022808) in view of Lee et al. (US2018/0364520) in view of Kuwabara et al. (US2006/019197)

 	Consider claim 1, where Ito teaches a vehicle, (See Ito’s abstract) comprising: a display; (See Ito figure 35 where there is a display 12) a rotation member configured to rotate an imaging device; (See Ito figure 35 and paragraph 121 where there is rotation mechanism for rotating an imaging device) a vision sensing unit configured to acquire eye position information of a user; (See Ito paragraph 76 where there may be a stereo camera to estimate the eyeball position of a driver by pattern matching) and a controller configured to: determine a first area included in a field of view of the user based on the eye position information and a rotation angle of an imaging device; (See Ito figures 14a-c, 42-45, and paragraphs 87-88, 131-133 where there is a determination of virtual lines VL1, VL2 that radiate from the user’s eye’s focus point to determine an area in between VL1 and VL2 to display what the camera sees outside the vehicle) divide a display area of the display into a plurality of areas based on the first area; and operate the display to display content corresponding to each of the plurality of areas. (See Ito figure 45 and paragraph 133-135 where the virtual lines divide the display and the regions outside of VL1 and VL2 (R1, and R2 respectively) are masked. 
 	Ito teaches a rotation member configured to rotate an imaging device, however Ito does not explicitly teach a rotation member to rotate the display. However, in an analogous field of endeavor of controlling display viewing angles Lee teaches a rotation member to rotate the display. (See Lee figure 5 and paragraphs 42-43 where there is a step motor to control the rotational angle of the display.) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the display of Ito with the adjustable display of Lee. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of better mapping the display to the user’s viewable angle. (See Lee paragraph 39)
	Ito teaches a first area included in a field of view of the user based on the eye position information and a rotation angle of an imaging device. However Ito does not explicitly teach a first area (See figure 3 and paragraph 40 where Lee teaches the various viewing angles are determined based on the user’s position. See figure 6 and paragraph 44-46 where the display is rotated to match the optimum viewing angle for the user.) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the display of Ito with the adjustable display of Lee. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of better mapping the display to the user’s viewable angle. (See Lee paragraph 39)
	Ito teaches a controller, however Ito does not explicitly teach wherein the controller is configured to: display content that can be viewed by the user while the user is driving the vehicle on the first area; and display content to be regulated that the user cannot view while driving the vehicle on the other display areas except for the first area. However, in the same field of endeavor of display configurations within a car Kuwabara teaches wherein the controller is configured to: display content that can be viewed by the user while the user is driving the vehicle on the first area; and display content to be regulated that the user cannot view while driving the vehicle on the other display areas except for the first area. (See Kuwabara figure 11D and paragraphs 122-124 where there is a display system that rotates displays such that there is one display area to display an image for the driver of the vehicle and allow the other display to display an image for the passenger) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ito by incorporating the multiple display configuration taught by Kuwabara. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reduced driver distraction. 

 (See Ito figure 45 and paragraph 133-135 where the virtual lines divide the display and the regions outside of VL1 and VL2 (R1, and R2 respectively) are masked.)

 	Consider claim 9, where Ito in view of Lee in view of Kuwabara teaches the vehicle of claim 2, wherein the controller is configured to determine the first area based on a predetermined period. (See Ito paragraph 103 where Ito discusses the driving sense is performed over a delta t)

 	Consider claim 11, where Ito in view of Lee in view of Kuwabara teaches the vehicle of claim 2, wherein the vision sensing unit includes at least one of a camera configured to capture an image of the user and a seat manipulation device configured to adjust at least one of a position, a height or an angle of a seat, and wherein the eye position information includes at least one of the image of the user or a set value of at least one of a position, a height, and an angle of the seat. (See Ito paragraph 77-80 where the eye position information is informed by the seat position and incorporates the seat offset in the calculation) 

 	Consider claim 12, where Ito in view of Lee in view of Kuwabara teaches the vehicle of claim 2, wherein the first content includes driving information related to driving, and the second content includes at least one of a digital multimedia broadcasting (DMB) video or a multimedia video. (See Ito paragraph 119 where the content being displayed on the device may be driving assistance and video media) 

(See Lee figure 3) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the display of Ito with the curved display of Lee and yield predictable result. 

 	Consider claim 15, where Ito teaches a control method of a vehicle, comprising: acquiring, by a controller, eye position information of a user; (See Ito paragraph 76 where there may be a stereo camera to estimate the eyeball position of a driver by pattern matching)  determining, by the controller, a first area included in a field of view of the user based on the eye position information and a rotation angle of an imaging device; (See Ito figures 14a-c, 42-45, and paragraphs 87-88, 131-133 where there is a determination of virtual lines VL1, VL2 that radiate from the user’s eye’s focus point to determine an area in between VL1 and VL2 to display what the camera sees outside the vehicle dividing, by the controller, a display area of the display into a plurality of areas based on the first area; and displaying, by the controller, content corresponding to each of the plurality of areas. (See Ito figure 45 and paragraph 133-135 where the virtual lines divide the display and the regions outside of VL1 and VL2 (R1, and R2 respectively) are masked. 
	Ito teaches a first area included in a field of view of the user based on the eye position information and a rotation angle of an imaging device. However Ito does not explicitly teach a first area included in a field of view of the user based on the eye position information and a rotation angle of the display. However, in an analogous field of endeavor of controlling display viewing angles Lee teaches a first area included in a field of view of the user based on the eye position information and a rotation angle of the display. (See figure 3 and paragraph 40 where Lee teaches the various viewing angles are determined based on the user’s position. See figure 6 and paragraph 44-46 where the display is rotated to match the optimum viewing angle for the user.) Therefore, it would have been obvious for (See Lee paragraph 39)
	Ito teaches a controller, however Ito does not explicitly teach displaying by the controller, content that can be viewed by the user while the user is driving the vehicle on the first area; and displaying by the controller, content to be regulated that the user cannot view while driving the vehicle on the other display areas except for the first area. However, in the same field of endeavor of display configurations within a car Kuwabara teaches displaying by the controller,  content that can be viewed by the user while the user is driving the vehicle on the first area; and displaying by the controller,  content to be regulated that the user cannot view while driving the vehicle on the other display areas except for the first area (See Kuwabara figure 11D and paragraphs 122-124 where there is a display system that rotates displays such that there is one display area to display an image for the driver of the vehicle and allow the other display to display an image for the passenger) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ito by incorporating the multiple display configuration taught by Kuwabara. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reduced driver distraction. 

 	Consider claim 16, where Ito in view of Lee in view of Kuwabara teaches the control method of claim 15, further comprising: dividing, by the controller, the display area of the display into the first area and a second area that excludes the first area; and displaying, by the controller, a first content in the first area and a second content in the second area. (See Ito figure 45 and paragraph 133-135 where the virtual lines divide the display and the regions outside of VL1 and VL2 (R1, and R2 respectively) are masked.)

Claim 5-7, 10, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lee as applied to claim 1 above, in further view of Cho (US2016/0054796)

 	Consider claim 5, where Ito in view of Lee in view of Kuwabara teaches the vehicle of claim 1, wherein the controller is configured to operate the rotation member to rotate the display in a direction to maintain a large viewing angle (See Lee figure 5 and paragraphs 42-43, 55-57 where there is a step motor to control the rotational angle of the display in order to improve the image quality in a large viewing angle of the observer, thus increasing the viewing angle) however Lee does not explicitly teach in which a width of the first area decreases when a size of the first area is greater than a first predetermined reference value. However, in an analogous field of endeavor of positioning content on curved display Cho teaches in a direction in which a width of the first area decreases when a size of the first area is greater than a first predetermined reference value. (See Cho paragraph 99 and figure 12 where Cho discusses a predetermined number of pixels to define a blind region and a visible region) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lee to control the direction of movement of the motor to correspond to maintaining the pixel widths defining the visible region. Thus, when the visible region exceeds the predetermined width, the motor will operate to reduce the size of the visible region to fit the predetermined pixel width. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of maintaining the aspect ratio of content being displayed to maintain uniformity of experience. (See Cho paragraph 101). 

 	Consider claim 6, where Ito in view of Lee in view of Kuwabara teaches the vehicle of claim 2, wherein the controller is configured to operate the rotation member to rotate the display in a direction to maintain a large viewing angle (See Lee figure 5 and paragraphs 42-43, 55-57 where there is a step motor to control the rotational angle of the display in order to improve the image quality in a large viewing angle of the observer, thus increasing the viewing angle) however Lee does not explicitly in which a width of the second area increases when a size of the second area is less than a second predetermined reference value. However, in an analogous field of endeavor of positioning content on curved display Cho teaches in which a width of the second area increases when a size of the second area is less than a second predetermined reference value. (See Cho paragraph 99 and figure 12 where Cho discusses a predetermined number of pixels to define a blind region and a visible region) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lee to control the direction of movement of the motor to correspond to maintaining the pixel widths defining the blind region. Thus, when the blind region is smaller than the predetermined width, the motor will operate to increase the size of the blind region to fit the predetermined pixel width. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of maintaining the aspect ratio of content being displayed to maintain uniformity of experience. (See Cho paragraph 101). 

 	Consider claim 7, where Ito in view of Lee in view of Kuwabara teaches the vehicle of claim 1, however they do not explicitly teach wherein the controller is configured to determine a target angle of the display to adjust a size of the first area to be equal to a third predetermined reference value when the size of the first area is greater than the third predetermined reference value and operate the rotation member to rotate the display based on the target angle of the display. However, in the analogous field of endeavor of content displayed on curved display, Cho teaches the limitation (See Cho paragraph 99 and figure 12 where Cho discusses a predetermined number of pixels to define a blind region and a visible region) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lee to control the direction of movement of the motor to correspond to maintaining the pixel widths defining the blind region. Thus, when the blind region is smaller than the predetermined width, (See Cho paragraph 101).

 	Consider claim 10, where Ito in view of Lee in view of Kuwabara teaches the vehicle of claim 2, however, they do not explicitly teach further comprising: an input device, wherein the controller is configured to determine the first area when a display command for the second content is received from the user. However, in the analogous field of endeavor of content displayed on curved display, Cho teaches the limitation (See Cho figure 6 and paragraph 76 where the content in the visual area is controlled by the users input on the menu) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lee to allow user inputs as taught by Cho. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more comprehensive and interactive user experience. 

	Consider claim 14, where Ito in view of Lee in view of Cho teaches the vehicle of claim 5, wherein the controller is configured to operate the vision sensing unit to acquire the eye position information in real time, and determine the first area when the eye position information is maintained for a predetermined period of time. (See Ito paragraph 103 where Ito discusses the driving sense is performed over a delta t)

 	Consider claim 19, where Ito in view of Lee in view of Kuwabara teaches the control method of clam 15, further comprising: rotating, by the controller, the display in a direction to maintain a large viewing angle (See Lee figure 5 and paragraphs 42-43, 55-57 where there is a step motor to control the rotational angle of the display in order to improve the image quality in a large viewing angle of the observer, thus increasing the viewing angle) however Lee does not explicitly in which a width of the second area increases when a size of the second area is less than a second predetermined reference value. However, in an analogous field of endeavor of positioning content on curved display Cho teaches in which a width of the second area increases when a size of the second area is less than a second predetermined reference value. (See Cho paragraph 99 and figure 12 where Cho discusses a predetermined number of pixels to define a blind region and a visible region) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lee to control the direction of movement of the motor to correspond to maintaining the pixel widths defining the blind region. Thus, when the blind region is smaller than the predetermined width, the motor will operate to increase the size of the blind region to fit the predetermined pixel width. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of maintaining the aspect ratio of content being displayed to maintain uniformity of experience. (See Cho paragraph 101).

 	Consider claim 20, where Ito in view of Lee in view of Kuwabara teaches the control method of claim 16, further comprising: rotating, by the controller, the display in a direction to maintain a large viewing angle (See Lee figure 5 and paragraphs 42-43, 55-57 where there is a step motor to control the rotational angle of the display in order to improve the image quality in a large viewing angle of the observer, thus increasing the viewing angle) however Lee does not explicitly in which a width of the second area increases when a size of the second area is less than a second predetermined reference value. However, in an analogous field of endeavor of positioning content on curved display Cho teaches in which a width of the second area increases when a size of the second area is less than a second predetermined reference value. (See Cho paragraph 99 and figure 12 where Cho discusses a predetermined number of pixels to define a blind region and a visible region) Therefore, it would have (See Cho paragraph 101).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lee in view of Kuwabara in view of Cho as applied to claim 7 above, in further view of Kim (US2015/0097923)

 	Consider claim 8, where Ito in view of Lee in view of Cho The vehicle of claim 7, however, they do not explicitly teach wherein the controller is configured to output a warning message when the target angle of the display is greater than a maximum rotation angle of the display. However in an analogous field of endeavor Kim teaches the limitation. (See Kim figure 11 and paragraphs 57-59 where when the user looks past a boundary the display will follow and when the image reaches the end an arrow will indicate to the user that the user should look in the other direction.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Ito by placing warning indicators on the image for the advantage of /benefit of communicating boundary conditions of the system to the user for an overall better user experience. 

Allowable Subject Matter
Claims 3, 4, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kuwabara presents an embodiment where the displays being presented to the display and the passengers are of fixed area. Thus, it would not have been obvious to arrive at the claimed division ratio using the prior art combination of Ito, Lee, and Kuwabara. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624